Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 6/11/2019.
Claim Rejections – 35 USC 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Engler et al (US 2019/0371139) in view of Cencini et al (US 2017/0116103).
With respect to claim 1, Engler et al teaches an information handling system (fig. 3-4, which discloses a system for intrusion detection analysis), comprising:   
a chassis that includes a lid portion (par [0024], lines 9-12);
a switch (par  [0015], lines 1-5, par [0039], lines 10-14 & fig. 1, which disclose the plurality of intrusion monitors & intrusion protection device located on each device/chassis and that the plurality of devices maybe implemented as switches, routers, etc.); 
a motherboard (fig. 3 & fig. 7); 
par [0050], lines 20-22, which discloses that processing components, such as an ASIC, FPGA, etc. may be implemented), and a complex logic device (CPLD) disposed on the motherboard and coupled to the switch; 
at least one processor disposed on the motherboard (fig. 8, ‘805); and 
a memory medium, coupled to the at least one processor (fig. 8, ‘805 & ‘810), that stores instructions executable by the at least one processor; and 
wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is configured to: 
configure at least a portion of the information handling system based at least on the identification of the chassis (par [0026], lines 32-34, which discloses identifying if the lid of a chassis has been lifted or which portions of the chassis have been removed).
Cencini et al further teaches wherein the at least one of the BMC (par [0029], lines 6-8), the FPGA, the ASIC, and the CPLD is configured to: 
determining that the switch has been actuated (par [0080], lines 1-5); 
provide, via a conductor of the switch, an electric charge to an element of the lid portion of the chassis (par [0115-0116], which disclose implementing a direct current for a plurality of devices located on a rack to sense values, including whether or not a door or drawer is in an open or closed lock state); 
after providing the electric charge to the element of the lid portion of the chassis, determine that an amount of time has transpired (par [0109], lines 1-10, which discloses designating a duration of time in which power-transmission based events have occurred on various entities located on the rack); 
in response to determining that the amount of time has transpired, determine a voltage value associated with the element of the lid portion of the chassis (par [0116], lines 6-14, which discloses determining door open/close status regarding doors on the rack upon values, including capacitance, current, voltage, etc. being correlated with the electrical property within the racks); and
determine an identification of the chassis based at least on the voltage value (par [0196], lines 8-13, which disclose associating the indicated voltage value with an electronic device ID). 
 It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al would provide the predictive result of lowering power/energy used to implement device tampering and intrusion detection by using a low-pass direct current filtering (as disclosed in par [0097], lines 10-20 of Cencini et al) which would allow for monitoring of devices for intrusion detection with reduced power requirements. 
With respect to claim 2, Cencini et al further teaches:
 wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to determine, based at least on the voltage, a capacitance value associated with the element of the lid portion of a chassis (par [0097], lines 16-22); and 
wherein determining the identification of the chassis based at least on the voltage value is further based at least on the capacitance value (par [0116], lines 6-14). 


With respect to claim 3, Engler et al teaches wherein the switch is an intrusion detection switch (par [0019], lines 15-21 & fig. 1-3, which disclose the intrusion monitors being implemented as physical intrusion detection monitors). 
With respect to claim 4, Cencini et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to determine an inventory of one or more components of the information handling system based at least on the identification of the chassis (par [0040], “device inventory”); and wherein, to configure the at least the portion of the information handling system, the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to configure the information handling system to utilize the one or more components of the information handling system (par [0040], “subcomponent inventory”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al, according to the motivation disclosed regarding claim 1.

With respect to claim 5, Cencini et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to configure the one or more components of the information handling system (par [0054], “registration of components”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al, according to the motivation disclosed regarding claim 1.

Regarding claim 6, Engler et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to discharge the element of the lid portion to discharge for the amount of time (par [0025], lines 22-23, “lid is lifted”). 

Regarding claim 7, Engler et al teaches wherein the element of the lid portion of the chassis is separated from the lid portion of the chassis by a dielectric (par [0027], lines 10-11, “lid removal interface”). 
With respect to claim 8, Engler et al teaches configuring the information handling system based at least on the identification of the chassis (par [0026], lines 32-34, which discloses identifying if the lid of a chassis has been lifted or which portions of the chassis have been removed). 
Cencini et al further teaches determining that a switch of an information handling system has been actuated (par [0080], lines 1-5); 
par [0115-0116], which disclose implementing a direct current for a plurality of devices located on a rack to sense values, including whether or not a door or drawer is in an open or closed lock state); 
after providing the electric charge to the element of the lid portion of the chassis, determine that an amount of time has transpired (par [0109], lines 1-10, which discloses designating a duration of time in which power-transmission based events have occurred on various entities located on the rack); 
in response to determining that the amount of time has transpired, determine a voltage value associated with the element of the lid portion of the chassis (par [0116], lines 6-14, which discloses determining door open/close status regarding doors on the rack upon values, including capacitance, current, voltage, etc. being correlated with the electrical property within the racks); and
determining an identification of the chassis based at least on the voltage value (par [0196], lines 8-13, which disclose associating the indicated voltage value with an electronic device ID). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al would provide the predictive result of lowering power/energy used to implement device tampering and intrusion detection by using a low-pass direct current filtering (as disclosed in par [0097], lines 10-20 of Cencini et al) which would allow for monitoring of devices for intrusion detection with reduced power requirements. 
With respect to claim 9, Cencini et al further teaches:
 wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to determine, based at least on the voltage, a capacitance value associated with the element of the lid portion of a chassis (par [0097], lines 16-22); and 
wherein determining the identification of the chassis based at least on the voltage value is further based at least on the capacitance value (par [0116], lines 6-14). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al, according to the motivation disclosed regarding claim 8.

With respect to claim 10, Engler et al teaches wherein the switch is an intrusion detection switch (par [0019], lines 15-21 & fig. 1-3, which disclose the intrusion monitors being implemented as physical intrusion detection monitors). 
With respect to claim 11, Cencini et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to determine an inventory of one or more components of the information handling system based at least on the identification of the chassis (par [0040], “device inventory”); and wherein, to configure the at least the portion of the information handling system, the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to configure the information handling system to utilize the one or more components of the information handling system (par [0040], “subcomponent inventory”). 

With respect to claim 12, Cencini et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to configure the one or more components of the information handling system (par [0054], “registration of components”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al, according to the motivation disclosed regarding claim 1.

Regarding claim 13, Engler et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to discharge the element of the lid portion to discharge for the amount of time (par [0025], lines 22-23, “lid is lifted”). 

Regarding claim 14, Engler et al teaches wherein the element of the lid portion of the chassis is separated from the lid portion of the chassis by a dielectric (par [0027], lines 10-11, “lid removal interface”). 
With respect to claim 15, Engler et al teaches at least one processor (fig. 8); and
a memory medium (fig. 8), coupled to the at least one processor, that stores instructions executable by the at least one processor (fig. 8); and
configuring at least a portion of the information handling system based at least on the identification of the chassis (par [0026], lines 32-34, which discloses identifying if the lid of a chassis has been lifted or which portions of the chassis have been removed). 
Cencini et al further teaches a baseboard management controller (par [0029], lines 6-7);
determining that a switch of an information handling system has been actuated (par [0080], lines 1-5); 
providing, via a conductor of the switch, an electric charge to an element of a lid portion of a chassis of the information handling system (par [0115-0116], which disclose implementing a direct current for a plurality of devices located on a rack to sense values, including whether or not a door or drawer is in an open or closed lock state); 
par [0109], lines 1-10, which discloses designating a duration of time in which power-transmission based events have occurred on various entities located on the rack); 
in response to determining that the amount of time has transpired, determine a voltage value associated with the element of the lid portion of the chassis (par [0116], lines 6-14, which discloses determining door open/close status regarding doors on the rack upon values, including capacitance, current, voltage, etc. being correlated with the electrical property within the racks); and
determining an identification of the chassis based at least on the voltage value (par [0196], lines 8-13, which disclose associating the indicated voltage value with an electronic device ID). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al would provide the predictive result of lowering power/energy used to implement device tampering and intrusion detection by using a low-pass direct current filtering (as disclosed in par [0097], lines 10-20 of Cencini et al) which would allow for monitoring of devices for intrusion detection with reduced power requirements. 
With respect to claim 16, Cencini et al further teaches:
 wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to determine, based at least on the voltage, a capacitance value associated with the element of the lid portion of a chassis (par [0097], lines 16-22); and 
wherein determining the identification of the chassis based at least on the voltage value is further based at least on the capacitance value (par [0116], lines 6-14). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al, according to the motivation disclosed regarding claim 15.

With respect to claim 17, Engler et al teaches wherein the switch is an intrusion detection switch (par [0019], lines 15-21 & fig. 1-3, which disclose the intrusion monitors being implemented as physical intrusion detection monitors). 
With respect to claim 18, Cencini et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to determine an inventory of one or more components of the information handling system based at least on the identification of the chassis (par [0040], “device inventory”); and wherein, to configure the at least the portion of the information handling system, the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to configure the information handling system to utilize the one or more components of the information handling system (par [0040], “subcomponent inventory”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al, according to the motivation disclosed regarding claim 15.
With respect to claim 19, Cencini et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to configure the one or more components of the information handling system (par [0054], “registration of components”). 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the device motherboard monitoring system of Cencini et al  within the device intrusion detection embodiment of Engler et al, according to the motivation disclosed regarding claim 15.

Regarding claim 20, Engler et al teaches wherein the at least one of the BMC, the FPGA, the ASIC, and the CPLD is further configured to discharge the element of the lid portion to discharge for the amount of time (par [0025], lines 22-23, “lid is lifted”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20211103